Citation Nr: 1128845	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-19 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

The Board observes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where a Veteran that has sought service connection specifically for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  As such, as reflected on the title page of this decision, the Board has rephrased the issue to include service connection consideration for all of the Veteran's psychiatric symptoms however diagnosed.

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to afford the Veteran a VA psychiatric examination.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran's bipolar disorder did not have its onset in active service and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2010).

Significantly, the record reflects that the Veteran does not currently have PTSD.  VA outpatient treatment reports from November 2004, May 2005, and October 2005 have suggested that the Veteran had diagnoses of PTSD or at the very least, had symptoms of PTSD.  These reports, however, were conducted by certified registered nurse practitioners.  More importantly, it is unclear from these VA treatment reports whether the PTSD diagnosis complied with the DSM-IV criteria as required by VA regulation.  See 38 C.F.R. § 4.125(a).  Overall, these reports provide some limited evidence in support of the Veteran's claim that he has PTSD at this time.

In contrast, the Veteran underwent three VA psychiatric examinations in March 2005, April 2006, and July 2010.  After comprehensive psychiatric evaluations, none of the examiners, who are all clinical psychologists, assessed the Veteran with PTSD.  In fact, all three VA examiners indicated that the Veteran did not meet the DSM-IV criteria for PTSD, providing highly probative affirmative evidence against the Veteran's claim.  Taking the VA outpatient treatment reports together with three VA examinations of record, the most recent and probative evidence reveals that the Veteran does not have PTSD at this time, or at any other time during the appeal period, notwithstanding any evidence that would support such a claim.  The most probative evidence in this case supports such a finding.

In this regard, the first requirement for establishing service connection for PTSD has not been met and entitlement to service connection for PTSD is not warranted.  38 C.F.R. § 3.304(f) (2010).

Service treatment reports are absent for any complaints of, or treatment for, an acquired psychiatric disorder, including bipolar disorder.  A separation report of medical examination from November 1969 indicated normal clinical evaluations of all the Veteran's systems.  In addition, at that time, his psychiatric evaluation was normal.  In an associated report of medical history, the Veteran reported that he did not have, or had ever had, trouble sleeping, nightmares, loss of memory or amnesia, or nervous trouble.  However, he did report that he had depression or excessive worry.  Significantly, the Veteran was never treated for depression or any other psychiatric disability while in service.

These records, overall, provide probative evidence against the claim as they tend to show no disability during service.

The earliest diagnosis and treatment of record for the Veteran's psychiatric disability is indicated in a 1995 psychiatric hospitalization when he suffered a "manic reaction to medications."  This treatment comes approximately 26 years after separation from active service.  This long lapse of time is strong evidence against a finding that any acquired psychiatric disorder had its onset during service or is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Pursuant to a Board Remand from June 2010 and the indication of psychiatric symptoms from the November 1969 report of medical history, the Veteran was afforded a VA psychiatric examination in July 2010.  Parenthetically, the Veteran was also afforded VA psychiatric examinations in March 2005 and April 2006.  However, these examinations ruled out a PTSD diagnosis (as discussed above) and assessed the Veteran with major depressive disorder and obsessive compulsive disorder (March 2005 VA examination) and dysthymia, an anxiety disorder not otherwise specified and a personality disorder not otherwise specified (April 2006 VA examination).  

Importantly, both the March 2005 and April 2006 examiners did not opine as to the etiology of the Veteran's psychiatric disabilities.

Upon psychiatric examination of the Veteran, the July 2010 examiner diagnosed the Veteran with bipolar disorder.  He opined that "[a]ny currently diagnosed disorder IS NOT CAUSED BY OR A RESULT OF events during a period of active service."  The examiner explained that the Veteran's current diagnosis is bipolar disorder and that there was no indication that problems manifested during his period of active service or within one year of discharge.  He also noted that throughout his treatment record, there was substantial evidence supporting that the Veteran's mental health problems were related to various life stressors, not military service.  Indeed, the examiner stated that there "does not appear to be a causal relationship between the Veteran's bipolar disorder and events during his period of service."  

This evidence weighs heavily against the Veteran's claim for service connection as it fails to establish the requisite nexus between the Veteran's acquired psychiatric disorder and his service and provides highly probative evidence against such a finding, with a clear rationale that the Board finds highly persuasive.

Only the Veteran's own lay contentions stand in favor of his claims for service connection.  To the extent that the Veteran contends that his bipolar disorder is related to his active service, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (for example, have hearing problems since service is competent lay evidence).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a relationship between his claimed acquired psychiatric disorder and his military service are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the cause of the claimed disability and are entitled to low probative value.

In any event, the Veteran's lay statements are outweighed by the medical opinion of the July 2010 VA examiner.

It is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Based on the above, the in-service and post-service medical evidence (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether a current acquired psychiatric disorder is related to his service.

The Board has reviewed the Veteran's VA treatment records, however, these records do not provide any additional evidence favorable to the Veteran's claims for service connection for an acquired psychiatric disorder.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2005 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2011 submission, the Veteran's representative argued that the July 2010 examination was inadequate due to the examiner's statement: "there does not appear to be a causal relationship between the veteran's bipolar disorder and events during his periods of service."  The representative asserted that this language was inconclusive and that the Veteran should be awarded another VA examination in compliance with the June 2010 Board Remand.

The Board has reviewed the July 2010 VA psychiatric examination in detail and finds that this exam is adequate for VA compensation purposes and is in substantial compliance with the June 2010 Board instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Indeed, as discussed above, the examiner provided a clear opinion, stating in emphasis that "[a]ny currently diagnosed disorder IS NOT CAUSED BY OR A RESULT OF events during a period of active service."  The examiner also provided an adequate rationale for his medical opinion.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  As such, the Board finds that the July 2010 medical opinion is adequate and declines to afford the Veteran another VA psychiatric examination.

Therefore, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  

Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.




ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


